EXHIBIT 10.1

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into as of the 31st day of March, 2010 by and between Parlux Fragrances, Inc.
(the “Company”) and Frank A. Buttacavoli (the “Executive” and, together with the
Company, the “Parties”).

WHEREAS, the Company and the Executive desire to amend their Executive
Employment Agreement dated June 5, 2009 (the "Agreement") on the terms and
conditions set forth in this Amendment (defined terms used in this Amendment
shall have the respective meanings ascribed to such terms in the Agreement,
unless redefined in this Amendment);

WHEREAS, the terms of this Amendment have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of the Company
(the “Committee”).

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:

1.

Compensation Adjustment. Effective April 1, 2010, Executive shall be paid an
Annual Base Salary of $360,000 for the period April 1, 2010 through March 31,
2011. Effective April 1, 2011, Executive shall be paid an Annual Base Salary of
$400,000 for the remainder of the Term, and for any extension of the Term
pursuant to Section 2 of the Agreement.

2.

Governing Law. This Amendment shall be governed by the laws of Florida without
regard to the application of conflicts of laws.

3.

Entire Agreement. This Amendment, together with the Agreement, constitutes the
only agreement between Company and the Executive regarding the Executive’s
employment by the Company. This Amendment, together with the Agreement,
supersedes any and all other agreements and understandings, written or oral,
between the Company and the Executive regarding the subject matter hereof. A
waiver by either party of any provision of this Agreement or any breach of such
provision in an instance will not be deemed or construed to be a waiver of such
provision for the future, or of any subsequent breach of such provision. The
Agreement, as amended by this Amendment, may be further amended, modified or
changed only by further written agreement between the Company and the Executive,
duly executed by both Parties. Except as modified by this Amendment, the
Agreement remains in full force and effect between the Parties.

[Signatures on Next Page]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Amendment under seal as of the date first above written.

 

PARLUX FRAGRANCES, INC.

 

 

 

 

By:

/s/ Frederick E. Purches

 

 

Frederick E. Purches, CEO and Chairman

 

 

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Frank A. Buttacavoli

 

Name:

Frank A. Buttacavoli

 

 

 














2


